Citation Nr: 0306900	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO that denied a claim of entitlement to an increased 
(compensable) rating for bilateral hearing loss.  (By rating 
action of November 1998, the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation.)  In December 2000, the veteran testified at a 
hearing at the RO.  In October 2002, while the appeal was 
pending, the RO entered a decision increasing the rating for 
bilateral hearing loss from zero to 20 percent.

(This case was before the Board in April 2001 when it was 
remanded for additional development.)  

In a written statement of September 2001, the veteran raised 
the issues of entitlement to service connection for a 
disability manifested by dizziness and staggering as well as 
entitlement to an increased rating for tinnitus.  These 
issues have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action.


FINDING OF FACT

The veteran has hearing acuity corresponding to a numeric 
designation of no worse than V for each ear.




CONCLUSION OF LAW

A rating in excess of 20 percent for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.27, 4.85, 4.86, Table VI, Table VII 
(Diagnostic Code 6100) (1998); 38 C.F.R. §§ 4.1, 4.7, 4.27, 
4.85, 4.86(a), Table VI, Table VIa, Table VII (Diagnostic 
Code 6100) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In this case, the veteran's service-connected bilateral 
hearing loss is currently evaluated as 20 percent disabling 
under the provisions of 38 C.F.R. §§ 4.85, 4.86 (2002).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (2002).

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) 
(May 11, 1999).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's bilateral hearing loss.  The United States Court of 
Appeals for Veterans Claims has held that when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless Congress and/or the VA Secretary 
provide otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The regulatory criteria of Diagnostic Code 
6100 may be applied prospectively, but the statutory changes 
established in June 1999 may only be applied from that date 
forward.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000.  The Board notes that the RO has evaluated the 
veteran's claim using both the old and the new criteria with 
notice provided to the veteran in a July 2000 statement of 
the case (SOC).  Accordingly, there is no prejudice to the 
veteran in the Board's adjudication of the claim under both 
criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (2002).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of 
38 C.F.R. § 4.85 is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (2002).  The Board has compared the previous 
versions of Table VI and Table VII, with the new versions of 
these tables, and finds that there has been no discernable 
change in them.  Furthermore, the revisions in the language 
in 38 C.F.R. § 4.85 do not change the method by which Tables 
VI and VII are interpreted, but only describe, in greater 
detail, how they are applied.  Additionally, as discussed 
below, the language added by 38 C.F.R. § 4.86 for exceptional 
patterns of hearing impairment do apply in the veteran's case 
because the evidence shows that he had puretone thresholds at 
each of the four specified frequencies of 55 decibels or more 
in each ear, as evidenced by audiometric testing conducted by 
VA in March 2002.  38 C.F.R. § 4.86 (2002).  In this regard, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz (Hz)) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2002).  

The new provision of 38 C.F.R. § 4.86(b) provides that when 
the puretone threshold is 30 decibels or less at 1,000 Hz, 
and 70 decibels or more at 2,000 Hz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2002).  The Board notes that 
this provision does not apply to the veteran's case because 
his audiometric test results do not suggest that he qualifies 
for application of this provision.

In the veteran's case, audiometric testing conducted by VA in 
April 1999 revealed puretone thresholds of 50, 30, 60, and 80 
decibels in the right ear, and 40, 30, 35, and 50 decibels in 
the left ear, at 1000, 2000, 3000, and 4000 Hz, respectively.  
The average puretone threshold is 55 in the right ear and 
38.75 in the left ear.  Speech recognition ability was 88 
percent in each ear.  Applying these test results to 
38 C.F.R. § 4.85, Table VI (1998), the veteran has a numeric 
designation of II for each ear, resulting in a finding that 
an increased rating is not warranted.  This is so because, 
when considering Table VII with a numeric designation of II 
for each ear, a zero percent rating is assignable.  38 C.F.R. 
§ 4.85 (Diagnostic Code 6100) (1998).  

Audiometric testing conducted by VA in May 2000 revealed 
puretone thresholds of 50, 40, 70, and 75 decibels in the 
right ear, and 50, 40, 45, and 50 decibels in the left ear, 
at 1000, 2000, 3000, and 4000 Hz, respectively.  The average 
puretone threshold was 58.75 in the right ear and 46.25 in 
the left ear.  Speech recognition ability was 86 percent in 
the right ear, and 84 percent in the left ear.  Applying 
these test results to 38 C.F.R. § 4.85, Table VI, Table VI 
(1998), the veteran has a numeric designation of III for the 
right ear, and II for the left ear, resulting in a finding 
that an increase in the assigned rating is not warranted.  
This is so because, when applying Table VII with a numeric 
designation of III for the right ear, and II for the left 
ear, a zero percent rating is assignable.  38 C.F.R. § 4.85 
(Diagnostic Code 6100) (1998).  The same results are obtained 
by applying the test results to 38 C.F.R. § 4.85, Table VI, 
Table VII (Diagnostic Code 6100) (2002).  

Although the veteran was evaluated by VA in October 2001, the 
Board notes that the report of audiometric testing did not 
contain the puretone threshold at 3000 Hz in the left ear.  
Therefore, the Board finds that the October 2001 examination 
report is inadequate for purposes of rating the veteran's 
hearing loss in accordance with the rating schedule.

Audiometric testing conducted by VA in March 2002 revealed 
puretone thresholds of 60, 65, 60, and 80 decibels in the 
right ear, and 65, 65, 55, and 65 decibels in the left ear, 
at 1000, 2000, 3000, and 4000 Hz, respectively.  The average 
puretone threshold was 66.25 in the right ear and 62.5 in the 
left ear.  Speech recognition ability was 84 percent in the 
right ear, and 76 percent in the left ear.  Applying these 
test results to 38 C.F.R. § 4.85(c), Table VIa, Table VI 
(1998), the veteran has a numeric designation of III for the 
right ear, and IV for the left ear, resulting in a finding 
that an increase in the currently assigned 20 percent rating 
is not warranted.  This is so because, when applying Table 
VII with a numeric designation of III for the right ear, and 
IV for the left ear, a 10 percent rating is assignable.  
38 C.F.R. § 4.85 (Diagnostic Code 6101) (1998).  The same 
results are obtained by applying the results to 38 C.F.R. 
§ 4.85, Table VI, Table VII (Diagnostic Code 6100) (2002).  

Additionally, as is apparent from the results set out above 
in March 2002, the veteran did have thresholds of 55 or 
greater in each of the specified frequencies.  Consequently, 
38 C.F.R. § 4.86(a) is for application.  Nevertheless, 
although application of 38 C.F.R. § 4.86 results in a higher 
roman numeral designation of V in each ear using Table VIa, 
the Board notes that such scores would only provide for a 20 
percent rating.  

As explained above, the March 2002 VA examination findings 
reflect that, for VA rating purposes, the veteran has no 
worse than level V hearing in each ear.  The point where 
these hearing levels intersect, on Table VII, results in a 20 
percent rating.  Under these circumstances, the veteran's 
service-connected bilateral hearing loss is appropriately 
rated as 20 percent disabling, and does not warrant a rating 
in excess of 20 percent.  

The Board notes that the amended 38 C.F.R. § 4.86(b) is not 
applicable here because the puretone threshold was not 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz on any audiometric examination.  38 C.F.R. § 4.86(b).

The Board acknowledges that correspondence from a private 
physician in June 1999 was associated with the claims 
folders.  The Board notes that the rating schedule provides 
that an examination to gauge hearing impairment for VA 
purposes "must include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test."  38 
C.F.R. § 4.85(a).  The regulation makes the use of the 
Maryland CNC word list mandatory for VA purposes.  The Board 
is not at liberty to consider evidence for purposes of 
evaluating hearing loss that does not comply with the 
provisions of the rating schedule; VA is not free to ignore 
its own regulations.  Fugere v. Derwinski, 1 Vet. App. 103, 
108 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992); see Smith 
v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994), citing 
Maryland Casualty Co. v. United States, 251 U.S. 342, 349 
(1920) (valid regulations have the full force and effect of 
statute law).  The use of the same testing techniques ensures 
uniformity of results in evaluating the service-connected 
hearing loss of all veterans so situated.

Although the Board recognizes the veteran's complaints 
regarding difficulties due to bilateral hearing loss, as well 
as his hearing testimony in support of his claim, the Board 
is constrained by VA rating criteria.  Consequently, for the 
reasons set out above, the Board finds that the preponderance 
of the evidence is against his claim for an increased rating.  

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for bilateral hearing loss on 
account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that the service-connected disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2002).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
service-connected bilateral hearing loss is so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  As noted above, 
there is no evidence that the nature and severity of the 
veteran's hearing loss is beyond what is contemplated by the 
applicable criteria.  It is not shown by the evidence that 
the appellant has required frequent hospitalization for his 
bilateral hearing loss.  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criteria adequately contemplate 
the nature and severity of the veteran's service-connected 
bilateral hearing loss.  Therefore, the Board concludes that 
a remand to the RO for referral of the issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

In adjudicating this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of April 1999; SOC issued in 
July 2000; and supplemental statements of the case issued in 
February 2001 and October 2002, which informed him of the 
applicable law and regulations.  The record also reflects 
that the Board remanded the case in April 2001 to comply with 
the changes brought about by the VCAA.  The record shows that 
the RO has notified the veteran of the evidence necessary to 
substantiate the claim, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence 
would be obtained by the veteran, and which evidence would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA outpatient treatment 
records were obtained pursuant to the Board's April 2001 
remand, and the veteran has not indicated that additional 
records exist that would have an effect on the Board's 
analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided VA 
examinations in April 1999, May 2000, and March 2002, and VA 
examiners made findings as to the severity of the veteran's 
service-connected bilateral hearing loss.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the new duty-to-assist 
obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

